DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-10 are pending and have been examined in this application. 
This communication is the first action on the merits.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The abstract of the disclosure is objected to because of the following informalities:
Line 2 states “…includes a bearing having and upper annular”, but should be amended to state – includes a bearing having an upper annular—
Line 6 states “…radially-extending flange. The flange being embedded…”, but should be amended to state –radially-extending flange, the flange being embedded—
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1, 3-4, and 10 are objected to because of the following informalities:
1, line 3 states “a bearing having and upper annular”, but should be amended to state – a bearing having an upper annular—
Claim 3, line 2 states “…outwardly extending from outer side…”, but should be amended to state –outwardly extending from an inner side—
Claim 4, line 2 states “…axially extends from inner side…”, but should be amended to state – axially extends from an inner side —
Claim 10, line 4 states “…for use with a suspension spring…”, but should be amended to state – for use with the suspension spring —
Claim 10, line 6 states “a bearing having and upper annular”, but should be amended to state – a bearing having an upper annular—
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "a bearing" in line 2.  There is antecedent basis for this limitation in claim 1. It is unclear whether the bearing recited in claim 2 refers to a second bearing, or to the bearing recited in claim 1.
Claim 2 also recites the limitation "the suspension thrust bearing" in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether the suspension thrust bearing recited is referring to the suspension thrust bearing device, or to a portion of the suspension thrust bearing device.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bussit et al. (US 20130277161) in view of Beghini et al. (US 20020003913).
Claim 1, Bussit et al. discloses a suspension thrust bearing device (10) for use with a suspension spring (3) in an automotive suspension strut (1) of a vehicle, comprising: a bearing (see 10) having an upper annular bearing member (40) and a lower annular bearing member (30) in relative rotation, wherein the lower annular bearing member comprises an outwardly radially-extending flange (see 31b). (Bussit et al.; Paragraphs [0007]-[0069], Figures 1-5)
However, Bussit et al. does not disclose a damping element made of resilient material disposed between the lower annular bearing member and the suspension spring, the flange being embedded within the damping element.
Beghini et al. teaches a suspension thrust bearing device comprising an upper (7) and lower (11) annular bearing member, wherein the lower annular bearing member comprises an outwardly radially-extending flange (see 25) embedded in a damping element (24) disposed between the lower annular bearing member and a suspension spring (10). (Beghini et al.; Paragraphs [0026]-[0052], Figures 1-6)
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the lower annular bearing member of Bussit et al. in view of the teachings of Behgini et al., to include a damping element provided between the lower annular bearing member and the suspension spring, such that at least a portion of the lower annular bearing member, specifically the flange, was embedded within the damping element, as by doing so, the damping element would filter out vibration likely to rise up from the wheels of the vehicle towards the body (behgini et al.; Par [0041]) from a top and bottom side of the lower annular bearing member. 

Regarding Claim 2, Bussit et al., as modified, discloses the device, wherein the suspension thrust bearing device comprises the bearing (Bussit et al.; see 10) with a first ring (22) fixed to an upper cap (see 40), so as to form the upper annular bearing member of the suspension thrust bearing, and a second ring (21) fixed to a lower cap (see 30), so as to form the lower annular bearing member of the suspension thrust bearing. (Bussit et al.; Paragraphs [0007]-[0069], Figures 1-5) and (Beghini et al.; Paragraphs [0026]-[0052], Figures 1-6)

Regarding Claim 3, Bussit et al., as modified, discloses the device, wherein the lower cap (Bussit et al.; see 30) comprises a radial body (see 30b), the flange (see 31b, the flange protruding from the radial body) radially outwardly extending from an outer side of the radial body. (Bussit et al.; Paragraphs [0007]-[0069], Figures 1-5) and (Beghini et al.; Paragraphs [0026]-[0052], Figures 1-6)

Regarding Claim 4, Bussit et al., as modified, discloses the device, wherein the lower cap (Bussit et al.; see 30) comprises an axial hub (see 30a) that downwardly axially extends from an inner side of the radial body. (Bussit et al.; Paragraphs [0007]-[0069], Figures 1-5) and (Beghini et al.; Paragraphs [0026]-[0052], Figures 1-6)

Regarding Claim 5, Bussit et al., as modified, discloses the device, wherein the bearing is a rolling bearing (see 20), the first and second rings defining an annular rolling chamber (see 25, 27) between them and at least one row of rolling elements (23) being disposed within the 

Regarding Claim 6, Bussit et al., as modified, discloses the device, wherein the rolling elements (Bussit et al.; 23) are balls. (Bussit et al.; Paragraphs [0007]-[0069], Figures 1-5) and (Beghini et al.; Paragraphs [0026]-[0052], Figures 1-6)

Regarding Claim 10, Bussit et al. discloses a motor vehicle suspension strut (1) comprising: a damper rod (2), a suspension spring (3), and a suspension thrust bearing device (see 10) for use with the suspension spring in an automotive suspension strut of a vehicle, providing: a bearing (see 10) having an upper annular bearing member (see 40) and a lower annular bearing member (see 30) in relative rotation, wherein the lower annular bearing member comprises an outwardly radially-extending flange (31b). (Bussit et al.; Paragraphs [0007]-[0069], Figures 1-5)
However, Bussit et al. does not disclose a damping element made of resilient material disposed between the lower annular bearing member and the suspension spring, the flange being embedded within the damping element.
Beghini et al. teaches a suspension thrust bearing device comprising an upper (7) and lower (11) annular bearing member, wherein the lower annular bearing member comprises an outwardly radially-extending flange (see 25) embedded in a damping element (24) disposed between the lower annular bearing member and a suspension spring (10). (Beghini et al.; Paragraphs [0026]-[0052], Figures 1-6)
. 

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bussit et al. (US 20130277161) in view of Beghini et al. (US 20020003913), as applied to claims 1-6 and 10 above, and further in view of Corbett et al. (US 20120257849).
Regarding Claims 7 and 8, Bussit et al., as modified, discloses the device, comprising the outwardly radially-extending flange (Bussit et al.; see 31b) embedded within the damping element (Beghini et al.; 24). (Bussit et al.; Paragraphs [0007]-[0069], Figures 1-5) and (Beghini et al.; Paragraphs [0026]-[0052], Figures 1-6)
However, Bussit et al., as modified, does not disclose that the outwardly radially-extending flange comprises at least one axial through hole, the damping element having a portion passing through the hole, or that the damping element is directly molded on the lower annular bearing member.
Corbett et al. teaches a suspension thrust bearing device comprising an upper (18) and lower (20) annular bearing member, wherein the lower annular bearing member comprises a 
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the lower annular bearing member of Bussit et al., as modified, in view of the teachings of Corbett et al., to directly mold the damping element onto the lower annular bearing member, and to include axial holes on the flange, so that a portion of the damping element passed through the holes of the flange, as by doing so, the damping material would be better anchored to the lower annular bearing member (Corbett et al.; Par [0041], lines 1-7).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bussit et al. (US 20130277161) in view of Beghini et al. (US 20020003913), as applied to claims 1-6 and 10 above, and further in view Viault et al. (US 20110291337).
Regarding Claim 9, Bussit et al., as modified, discloses the device, comprising the damping element (Beghini et al.; 24). (Bussit et al.; Paragraphs [0007]-[0069], Figures 1-5) and (Beghini et al.; Paragraphs [0026]-[0052], Figures 1-6)
However, Bussit et al., as modified, does not disclose that the damping element comprises at least one deflecting flange that outwardly and substantially radially extends for reducing any ingress of water and other pollutants between the upper and lower annular bearing members.

It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the damping element of Bussit et al., as modified, in view of the teachings of Viault et al., to include a deflecting flange on the damping element that extended radially from the lower annular bearing members, as by doing so, the deflecting flange would repel possible splashes of water or of other contaminants (Viault et al.; Par [0040], lines 10-12) from between the upper and lower annular bearing members.

Conclusion
The references cited on the PTO-892 form disclose similar features to the claimed invention.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurtis Nielson whose telephone number is (571)272-5857.  The examiner can normally be reached on Monday-Thursday 7:30 AM-4:30 PM, every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KURTIS NIELSON/Examiner, Art Unit 3616                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3616